Duff, J.,
concurring in part and dissenting in part.
I concur with the majority’s position regarding the statements given by Gunn, Smith and Dungee. No specific evidence in this record establishes that those statements contained exculpatory material. However, these individuals were present at the shooting and a plausible argument can be advanced that if Murray saw shooters other than the defendant, then Gunn, Smith, and Dungee also may well have witnessed the event. Under the present state of the law, such a possibility does not “constitute a substantial basis” for claiming materiality exists and, accordingly, no reversible error exists based upon the trial court’s ruling regarding these three statements. See Walker v. Commonwealth, 4 Va. App. 286, 301, 356 S.E.2d 853, 861 (1987).
However, I depart from the majority regarding the statement of Randall Murray. In my view, it occupies an entirely different position. The Commonwealth’s attorney admitted in open court that Murray’s statement contained exculpatory material. The Commonwealth provided the defense with its own summary or digest of what it considered to be the exculpatory portion of the statement. Thus, the Commonwealth determined what portions of the statement were exculpatory and further determined how to summarize those portions for the defense. In my opinion, this procedure does not satisfy the Commonwealth’s obligation under the discovery order to produce all exculpatory evidence. This discovery order required the Commonwealth to “turn over, or otherwise make available to the accused, any and all evidence or information within the possession ... of the Commonwealth which tends to exculpate the accused. . . .”
The obligation to produce “any and all” evidence is not satisfied by disclosing only a summary or digest of the exculpatory evidence. Permitting the prosecutor to provide his or her own summary of admittedly exculpatory evidence “casts the prosecutor in the role of an architect of a proceeding that does not comport with standards of justice.” Brady v. Maryland, 373 U.S. 83, 88 (1963). Under Brady, the defendant has a right to have all exculpatory *675evidence disclosed which is material to guilt or to punishment. The Commonwealth Attorney’s characterization of the exculpatory evidence is not the exculpatory evidence. Allowing prosecutors to substitute summaries of exculpatory statements instead of providing the verbatim language raises questions of doubt about the accuracy of the evidence and undermines the defendant’s due process protection under Brady. I would hold that both Brady and our Rules of Court require disclosure of the verbatim language of the exculpatory statement.
The majority further holds that Lemons has failed to show that, had the verbatim statement been provided, it would have produced a different result as to the punishment or guilt of the defendant. We are not able to determine the materiality of Murray’s actual statement because it was not included in the record, as it should have been. However, it is difficult to imagine a statement that would be more material as to guilt than one in which the declarant names parties other than the defendant as the perpetrators of the crime. If the trier of fact believed the statement, an acquittal should result. A digest or summary of the actual statement impedes our ability to make that determination. Furthermore, an element of unfairness creeps into a proceeding when the Commonwealth refuses to furnish the actual exculpatory material and then resists reversal by arguing that the defendant has not shown that such evidence was material. How could a defendant ever make such a showing when he does not know the actual evidence? In this case, Lemons knew only that the Commonwealth had admitted that it possessed exculpatory evidence and had furnished a digest thereof. He did not know, nor could he know, whether the digest was accurate or complete. Under these circumstances, where the digest of the statement is clearly material, I would hold that the requirement of materiality has been satisfied. To hold otherwise places an impossible burden upon a defendant.
I would also hold that error was committed when the trial judge failed to inspect the statement in camera. The majority asserts that they do not interpret any rule or statute as authorizing such a review. I believe that the inherent right of trial judges to inspect questionable documents in camera has been long accepted as part of Virginia trial practice. Such clearly is implicit in the language of Walker v. Commonwealth, 4 Va. App. 286, 301, 356 S.E.2d 853, 861 (1987). In LeMond v. McElroy, 239 Va. 515, 391 *676S.E.2d 309 (1990), our Supreme Court recognized that, as a matter of routine practice, “confidential records are filed for in camera inspection by a trial court and, if necessary, by an appellate court.” Id. at 520, 391 S.E.2d at 312. In our recent case of Cherricks v. Commonwealth, 11 Va. App. 96, 396 S.E.2d 397 (1990), we said, “When the exculpatory nature of material is in doubt, the Commonwealth could submit the material to the trial court for an in camera review and ruling on its possible exculpatory value.” Id. at 102, 396 S.E.2d at 400. See also White v. Commonwealth, 12 Va. App. 99, 402 S.E.2d 692, aff'd, 13 Va. App. 284, 410 S.E.2d 412 (1991) (en banc).
I do not propose that in camera inspection is required whenever a defendant claims the mere possibility that exculpatory material is contained in evidence within the control of the Commonwealth. It is discretionary with the trial court but, as with all discretionary rulings, the court’s discretion is reviewable for abuse. Where, as here, there is no issue that the requested evidence was exculpatory, the court should have inspected it in camera to determine whether it was material. Further, the court should have made the statement a part of the record for our review. By not so doing, I would hold that the court abused its discretion.
In summary, I would hold that where the Commonwealth admits, as it did in this case, that it possesses an exculpatory statement in the form of a witness’ statement, it is required to provide the statement, verbatim, to a defendant and not a summarization. Further, under the facts of this case, where the evidence is admittedly exculpatory, I would hold it error for the trial court to refuse examination in camera to determine its materiality or, at least, to include the statement in the record so that we can make that determination. For these reasons, I would reverse and remand for a new trial.